Citation Nr: 0907771	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to a separate evaluation for neurologic 
deficit of the left upper extremity.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from March 1974 to September 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The instant issue was remanded for additional development in 
March 2007.  The case has been returned to the Board for 
appellate consideration of that issue.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine is 
productive of mild radiculopathy of the left upper extremity.

2.  Degenerative disc disease of the cervical spine is 
manifested by forward flexion of 20 degrees and combined 
range of motion of the cervical spine of 213 degrees; there 
is no indication of incapacitating episodes.


CONCLUSIONS OF LAW

1.  Cervical radiculopathy of the left upper extremity is 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 8513 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5287, 5290, 5293 (before and after 
September 23, 2002) and 5237, 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in October 2003 invited the Veteran to submit 
evidence showing that his service-connected cervical spine 
disability had increased in severity.  The evidence of record 
was listed and the Veteran was told how VA would assist him 
in obtaining further relevant evidence.  

In June 2005 the Veteran was again invited to submit evidence 
showing that the disability had become worse.  The evidence 
of record was listed and the Veteran was told how VA would 
assist him.

A March 2006 letter advised the Veteran of the manner in 
which VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The March 2006 
letter advised the Veteran that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter did not advise the 
Veteran whether the Diagnostic Codes pertinent to the 
disability contain criteria necessary for entitlement to a 
higher rating that would not be satisfied by the Veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the Veteran's employment and daily life.  
However, the Board finds that all relevant evidence has been 
obtained.  In this regard the Board observes that several VA 
examination reports are associated with the claims file, that 
those reports include the evidence necessary to decide the 
Veteran's claim for increase.  Moreover, the Veteran 
indicated in April and June 2006 that he had no additional 
evidence to submit.  In essence, the record demonstrates that 
that the Veteran was aware of the evidence necessary to 
substantiate his claim for increase, and that all relevant 
evidence has been obtained.  The Board therefore finds that 
the fundamental fairness of the adjudication process is not 
compromised in this case.

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The Board finds that such 
examinations were adequate, in that they were conducted by 
neutral, skilled providers who accurately recited the 
Veteran's history and provided in depth examinations of the 
claimed disabilities.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The instant claim for increase was received in June 2003.

On VA examination in December 2003, the Veteran reported left 
arm numbness with pain.  He stated that his pain was 
intermittent, lasting for two weeks every other month.  Range 
of motion testing revealed forward flexion from zero to 40 
degrees, extension from zero to 40 degrees, lateral flexion 
from zero to 45 degrees bilaterally, and rotation from zero 
to 70 degrees bilaterally.  The examiner noted that there was 
pain at the end of each range and that pain increased with 
repetitive movements and was associated with left arm 
numbness.  He also noted pain with palpation of the 
paravertebral cervical areas bilaterally, with muscle spasm.  
There was no deformity.  Sensory examination was intact and 
motor examination was normal.  Reflexes were symmetric and 2+ 
bilaterally.  X-rays revealed cervical spondylosis.  The 
diagnosis was cervical spondylosis with radicular component.

On VA general medical examination in November 2005, range of 
motion testing of the Veteran's cervical spine revealed 
forward flexion from zero to 45 degrees, extension from zero 
to 45 degrees, lateral flexion from zero to 30 degrees 
bilaterally, and rotation from zero to 80 degrees 
bilaterally.  The examiner noted that motion was not painful.  
He also noted that the Veteran was unable to flex his neck 
beyond 20 degrees during flare-ups due to pain.  There was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  There were no postural abnormalities, fixed 
deformities, or abnormality of the musculature of the 
cervical spine.  Sensory examination was intact throughout.  
Motor examination revealed 5/5 strength in the upper 
extremities.  Reflexes were 2+ throughout.  

An additional VA examination was carried out in January 2008.  
The Veteran reported that he limited his driving due to his 
neck disability.  He noted that neck pain made it difficult 
to sleep.  Motion was noted to be  non painful.  The examiner 
noted that the Veteran was unable to flex his neck beyond 20 
degrees during flare-up due to pain.  There was no 
tenderness.  There were no postural abnormalities, fixed 
deformities, or abnormality of the musculature of the 
cervical spine.  Sensory examination was intact throughout.  
Motor examination revealed 5/5 strength in the upper 
extremities.  Reflexes were 2+ throughout.  The examiner 
concluded that the Veteran had neck pain as a result of 
congenital spinal stenosis that was exacerbated by 
degenerative changes in the cervical spine.

On VA examination in May 2008, the Veteran reported that he 
had sharp neck pain that occurred four to five times per day, 
rated at a 9/10 intensity and lasting for 30 to 60 seconds.  
He related that the pain radiated down his left arm and was 
aggravated by motion of his neck.  The examiner noted that 
the Veteran could perform activities of daily living but that 
he limited his driving and some household chores due to neck 
pain.  Range of motion testing revealed forward flexion from 
zero to 33 degrees, extension from zero to 33 degrees, 
lateral flexion from zero to 30 degrees bilaterally, left 
rotation from zero to 42 degrees, and right rotation from 
zero to 45 degrees.  The examiner noted pain at all end 
points.  The Veteran was noted to have painful motion with 
tenderness to the left paracervical muscles on palpation, but 
no spasm or weakness.  There were no postural abnormalities, 
fixed deformities, or abnormalities of the musculature of the 
cervical spine.  Sensory examination revealed decreased 
sensation to light touch, vibration, monofilament 
examination, and temperature in the left arm at the C6-7 
distribution.  Motor examination was normal, as were 
reflexes.  There were no nonorganic signs.  The diagnosis was 
multilevel degenerative disc disease with congenital spinal 
stenosis of the cervical spine and left arm radiculopathy.  
The examiner concluded that it was at least as likely as not 
that the radiculopathy was caused by the Veteran's cervical 
spine disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
the old or new rating criteria may apply, although 
liberalizing rating criteria are only applicable since their 
effective date.  38 U.S.C.A. § 5110; VAOPGCPREC 3-2000.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  Effective from September 2002, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Prior to September 26, 2003, the regulations provided a 30 
percent evaluation for favorable ankylosis of the cervical 
spine and a 40 percent evaluation for unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5287.  Limitation of 
motion of the cervical spine was rated as 20 percent 
disabling if moderate and 30 percent disabling if severe.  

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, 
combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, 
or the combined range of motion of the 
cervical spine not greater than 170 
degrees, or muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;

A 30 percent rating for forward flexion 
of the cervical spine 15 degrees or less, 
or favorable ankylosis of the entire 
cervical spine;

A 40 percent rating for unfavorable 
ankylosis of the entire cervical spine.

Normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 
to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees and left and 
right lateral rotation are 0 to 80 
degrees. The normal combined range of 
motion for the thoracolumbar spine is 340 
degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is currently in receipt of a 20 percent 
evaluation for intervertebral disc syndrome of the cervical 
spine.  This rating contemplates moderate limitation of 
motion of the cervical spine, forward flexion greater than 15 
degrees but not greater than 30 degrees, combined range of 
motion not greater than 170 degrees, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, or incapacitating episodes of 
intervertebral disc syndrome of at least two weeks duration.  

The evidence demonstrates that the Veteran does not have 
incapacitating episodes associated with his cervical spine 
disability.  As such, the criteria for evaluating his 
cervical spine disability based on incapacitating episodes is 
inapplicable.  

In order to warrant a higher evaluation, the evidence 
pertaining to the Veteran's cervical spine disability must 
demonstrate the functional equivalent of  severe limitation 
of motion, the functional equivalent of forward flexion of 
the cervical spine 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The record discloses that at worst, forward 
flexion of the cervical spine has been measured at 20 degrees 
during flare-up, and the combined motion is 213 degrees.  
These findings support an evaluation of 20 percent for this 
disability.  

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  Even when 
accepting that where pain starts, such is his limited motion, 
to include during flare-ups, his functional ability remains 
better than 15 degrees of flexion and better than the 
functional equivalent of severe limitation of motion.  To the 
extent that the veteran asserts that his limitation of motion 
is worse than evaluated, the Board concludes that the 
repeated findings of medical examiners are more probative as 
to his functional impairment.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the Veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2008).  The functional impairment that can 
be attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  DeLuca.  
The Court has noted that section 4.40 recognizes functional 
loss or a limitation of motion and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, the functional loss due 
to pain is to be rated at the same level as the functional 
loss where range of motion is impeded.  Schafrath.   In sum, 
neither the Veteran's actual range of motion nor his 
functional restriction with use warrant an evaluation in 
excess of 20 percent.  

Neurologic Deficit

The veteran has also report that he has a neurologic deficit.  
We agree that the evidence supports the claim and that a 
separate evaluation is warranted.

The Board notes that left upper extremity radiculopathy has 
been found to be related to the Veteran's cervical spine 
disability.  To the extent that the Veteran has cervical 
radiculopathy of the left upper extremity, service connection 
is granted and may be separately.  Here, the evidence is 
clear (once an adequate examination was conducted).  The 
veteran had decreased sensation to various modalities in the 
left upper extremity.  However, the reflexes were normal.  
More importantly motor examination to include for atrophy, 
tone and strength, was normal.  In sum, there were minimal 
findings consistent with no more than mild neuropathy of a 
cervical group.  In reaching this determination, the Board 
has considered the guidance established in section 4.120, 
4.123 and 4.124 and has so rated by analogy.  In sum, there 
are mild sensory findings without loss of reflexes, muscle 
atrophy or reproducible pain.  Such findings warrant a 20 
percent evaluation.  See Diagnostic Code 8513.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2008).  However, the Board notes that 
the record reflects that the Veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.


ORDER

A separate 20 percent evaluation for radiculopathy of the 
left upper extremity is granted.

An evaluation in excess of 20 percent for degenerative disc 
disease (limited motion) of the cervical spine is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


